Citation Nr: 1420712	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy, right lower extremity.

2. Entitlement to a rating in excess of 10 percent for service-connected peripheral neuropathy, left lower extremity.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Waddington, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA paperless claims processing system contains documents pertinent to the present appeal.

The issue of service connection for an acquired psychiatric disorder, to include depression and PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2011 Substantive Appeal (VA Form 9).  The Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The September 2008, October 2008 (addendum), and October 2010 VA examination reports are not adequate to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA must ensure the adequacy of VA examinations and/or opinions).  The September 2008 VA examination report and October 2008 addendum opinion found that the Veteran did not have peripheral neuropathy despite a diagnosis to the contrary and no evidence to suggest that the disorder had resolved.  The October 2010 VA examination report does not document the severity of the Veteran's current (and worsening) peripheral neuropathy disorder and associated functional limitations.  See May 2011 Substantive Appeal.  Thus, further development is required.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records (PMRs) that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any identified records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records (VAMRs) dating from August 2010 forward and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the October 2010 examination for a new examination and opinion.  The VA examiner should assess the severity of the Veteran's right and left lower extremity peripheral neuropathy and opine as whether the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment.  If the examiner is not available, a different examiner may perform the examination and render the opinion.  The entire claims file, to include a copy of this REMAND, should be made available to the VA examiner, who must note its review.

a. Refer to 38 C.F.R. §4.124a, DC 8520 (sciatic nerve) (2013).  The examiner should identify the nature, frequency, and severity of the Veteran's neuropathy disability and the resulting functional impairment(s).

b. The examiner should provide an opinion addressing the effect(s) of the Veteran's service-connected disabilities on his occupational and social functioning.  IN PARTICULAR, THE EXAMINER SHOULD STATE WHETHER THE VETERAN'S SERVICE-CONNECTED DIABETES, BILATERAL LOWER EXTREMITY NEUROPATHY, CORONARY HEART DISEASE, AND/OR HYPERTENSION ARE SUFFICIENTLY INCAPACITATING TO PREVENT HIM FROM WORKING, NAMELY ENGAGING IN SUBSTANTIALLY GAINFUL ACTIVITY, WITHOUT REGARD TO OTHER FACTORS SUCH AS AGE AND NONSERVICE-CONNECTED DISABILITIES.

c. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this REMAND.  The examiner's attention is called to:

May 2003 and December 2003 Social Security Administration (SSA) assessments of the Veteran's physical functioning.

April 2003, May 2003, July 2003, and February 2004 SSA assessments of the Veteran's functional capacity.

July 2003 VAMRs, noting "[p]oor functional capacity."

July 2003 and November 2005 VA heart examinations. 

January 2004 and February 2004 VAMRs, reporting numbness in the feet and toes and diagnosing diabetic neuropathy.

January 2006 PMRs, opining that the Veteran's heart disability prevents him from working in the tree service industry.

July 2007 report of employment history.

July 2007 VA heart examination report.

March 2008 report of employment history.

March 2008 and July 2008 statements, reporting that the Veteran's service-connected disabilities have worsened and that they prevent him from working.

June 2008 VAMRs, reporting that the Veteran closed his business due to his neuropathy symptoms.

September 2008 VA examination report, finding no objective evidence of peripheral neuropathy.

August 2009 Notice of Disagreement, stating that the Veteran's service-connected disabilities prevent him from maintaining substantially gainful employment.

October 2010 VA addendum opinion, finding that the Veteran is capable of performing employment at the sedentary and light exertional levels.

August 2010 VAMRs, documenting chronic pain in the right leg secondary to neuropathy and limited activities of daily living.

October 2010 VA examination report, diagnosing numbness in the lower extremities.

May 2011 Substantive Appeal (VA Form 9), stating that the Veteran is unable to sustain gainful employment due to his worsening service-connected disabilities.

June 2011 appellate brief, claiming that the Veteran cannot work due to his service-connected disabilities.

April 2014 appellate brief, stating that the Veteran's peripheral neuropathy has restricted his ability to sit, stand, and/or walk and interfered with his ability to secure and maintain substantial gainful activity.

d. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  If the requested medical opinion cannot be given, the examiner must state the reason(s) why.

4. Then, review the medical examination report to ensure that it adequately responds to the above directives, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of 1) increased ratings for peripheral neuropathy of the right and left lower extremities (DC 8520) and 2) entitlement to service connection for TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



